internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-139636-01 date march re legend trustor sister e f g h i j k l m n trust trustee state date date date date state statute dear this is in response to your correspondence dated date requesting a ruling concerning the income gift and generation-skipping_transfer_tax consequences of the proposed severance of trust under sec_1001 sec_2501 and sec_2601 of the internal_revenue_code the facts and representations submitted are summarized as follows trust was created on date by trustor for the benefit of himself his sister sister and her three children e f and g and their issue trust was amended and restated on date trustee a national banking association is the trustee of trust trustor died on date and sister died on date sister was survived by her three children e f and g all of whom were living upon the date of trustor’s death currently e f and g are the primary beneficiaries of trust the pertinent provisions of trust are summarized as follows under article i of trust trustor may only if he first secures the written consent of trustee revoke the trust agreement in whole or in part amend it from time to time and may withdraw principal from trust article ii of trust provides that during the life of trustor trustee is to pay so much of the net_income of trust property to trustor as he shall direct in writing if trustor becomes incompacitated in the opinion of trustee in consultation with trustor’s sister trustee is to pay to trustor so much of the net_income and any portion of the principal for the support comfort and welfare of trustor in his accustomed manner of living or for any purpose trustee believes to be in trustor’s best interests any income that is not distributed is to be added to principal article iii provides that after trustor’s death if sister survives trustor trustee is to pay to her or use for her benefit so much of the net_income of the trust estate as trustee determines to be required or use for the benefit of one or more of sister’s descendants so much or all of the remaining income from trust as trustee determines to be required in addition to their respective incomes from all sources known to trustee for the reasonable support comfort and education of sister’s descendants so long as trustee does not deprive sister of any trust income which is required for her reasonable comfort support and general welfare article iii provides that whenever trustee determines that the income of sister from all sources known to trustee is not sufficient for sister’s reasonable comfort support and general welfare and that of her immediate_family trustee may pay to her or any of her descendants or use for their benefit so much of the principal of trust as trustee determines to be required for such purposes under article iii upon the death of trustor’s sister trustee is to pay for the benefit of e f and g per stirpes the entire net_income from trust for a period ending twenty-one years after the death of the last survivor of the descendants of sister who are living at the time of trustor’s death at that time trustee is to distribute the entire trust estate to the descendants of sister per stirpes whereupon trust shall terminate article iii provides that whenever trustee determines that the income of any of sister’s descendants from all sources known to trustee is not sufficient for his or her reasonable comfort support education and general welfare or for the reasonable comfort support education and general welfare of his or her minor children trustee may pay to any such descendants or use for his or her benefit so much of his share of trust property as trustee determines to be required for such purposes article iii provides that whenever the share of the trust estate allocated to any beneficiary of trust after having been commingled with the share of trust estate then being held for the benefit of such beneficiary pursuant to any other existing trust of similar import has an aggregate principal_amount of dollar_figure or less the trustee may in its discretion pay out and distribute that beneficiary’s share to him or her whereupon the trust will terminate as to such beneficiary article iii provides that regardless of any other provision of trust no portion of trust shall be retained under trust for more than twenty-one years after the death of the last to die of any of the descendants of sister who are living at the time of trustor’s death at that time each share of trust if any as is still retained in trust is to be immediately distributed to the current income_beneficiary thereof and if there is more than one beneficiary then in the proportions in which they are beneficiaries it is represented that there is no significant disharmony between e f and g e has two children h and i f has two children j and k and g has three children l m and n e f and g live in different regional areas of the united_states e f and g have determined that each would prefer to have trust divided into three separate and equal fractional interest trusts with substantially_similar terms as trust in addition upon the death of any of e f and g it is proposed that such deceased child’s share will be divided into separate subtrusts per stirpes one for each descendant of such deceased child of sister or if there are none then per stirpes for the then living descendants of the nearest ancestor of the current income_beneficiary who is a descendant of sister and who has one or more descendants then living or if also none then per stirpes for the then living descendants of sister each share created for a descendant of sister for whom a separate trust has previously been created under trust is to be added to that separate trust under the terms for the proposed trusts that are to be created as a result of the partition of trust and those created upon the future division of the trusts upon the death of each respective child of sister the trustee is to pay all of the income of each separate trust to the current income_beneficiary of the trust in convenient installments at least quarterly in addition the trustee may if the trustee determines that the income of a current beneficiary from all sources known to the trustee is not sufficient for his or her comfort support education and general welfare or for the reasonable comfort support education and general welfare of his or her minor children pay to the current income_beneficiary or use for his or her benefit so much or all of the principal of the separate trust as the trustee determines for those purposes upon the partition of trust into three equal trusts the trusts and the creation of any future subtrusts each trust and subtrust will terminate twenty-one years after the death of the last to die of all beneficiaries living on the date of death of trustor’s death the assets of each separate trust and subtrust that is created from trust will then be distributed outright to the current income_beneficiary if living or if deceased to the current income beneficiary’s then living descendants per stirpes the proposed terms of the newly created trusts will provide that whenever any separate trust of a current income_beneficiary shall be less than dollar_figure the trustee may in its discretion pay out and distribute the separate trust to the beneficiary where upon the trust will terminate as the beneficiary thereof it is represented that each and every asset of trust will be allocated on a pro- rata basis to the three equal factional interest trusts and the further division of the trusts into subtrusts upon the death of a child or daughter upon the division of trust if an asset of trust cannot be divided evenly it will be sold and proceeds divided evenly among the newly created trusts it is also represented that trust’s terms which provide for per stirpes distributions of income to the beneficiaries establishes that each of the three current beneficiaries e f and g has a vested interest in one-third of the income produced by the trust’s assets and each of the three beneficiaries has no interest in the other two-thirds of the income generated by trust it is represented that upon receipt of a favorable ruling from the internal_revenue_service the trustee will petition the appropriate state court seeking an order authorizing the partition of trust into three equal separate trusts and the further division of the trusts into subtrusts upon the death of a child of daughter as more fully described above the following rulings are requested neither the partition of trust nor the distributions of the assets to the three partitioned trusts on an equal fractional share basis as proposed will result in the realization of gain_or_loss under sec_1001 the proposed reformation and division of trust into three separate and equal trusts and the subsequent division of a_trust when the current income_beneficiary of the trust dies will not constitute an addition to trust or a modification of trust or of any of the three partitioned trusts that would cause trust or any partitioned trust to lose its exempt status under section b a of the tax_reform_act_of_1986 provided that there are no additions to trust or to the partitioned trusts after date neither the partition of trust nor the distributions of the assets to the three successor trusts on a fractional share basis as proposed will cause a taxable gift under sec_2501 to be made by any beneficiary of trust law and analysis ruling1 sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result thereof thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 in revrul_69_486 1969_2_cb_159 distinguished by revrul_83_61 1983_1_cb_78 a non-pro rata distribution of trust property was made in_kind by the trustee although the trust instrument and local law did not convey authority to the trustee to make a non-pro rata distribution_of_property in_kind the distribution was effected as a result of a mutual agreement between the trustee and the beneficiaries because neither the trust instrument nor local law conveyed authority to the trustee to make a non-pro rata distribution revrul_69_486 held that the transaction was equivalent to a pro_rata distribution followed by an exchange between the beneficiaries and was subject_to the provisions of sec_1001 and sec_1002 the present case is distinguishable from revrul_69_486 because the assets of trust will be divided and allocated pro_rata between the three fractional interest trusts accordingly the proposed transaction will not be treated as a pro_rata distribution followed by an exchange of assets among the beneficiaries of the original trust 499_us_554 concerns the issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender’s interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the supreme court in cottage savings u s pincite concluded that sec_1_1001-1 of the regulations reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans it is consistent with the supreme court’s opinion in cottage savings to find that the interests of the beneficiaries of trust in the three equal fractional interest shares and the interests of the beneficiaries upon the future pro_rata division of the partitioned trusts into subtrusts will not differ materially from their interests in the original trust the proposed transaction will not change the interests of the beneficiaries instead the beneficiaries will be entitled to the same benefits after the proposed transaction as before the transaction here is similar to the kinds of transactions discussed in revrul_56_437 since the trust here is to be divided but all other provisions of the trust will remain unchanged other than changes described above in the facts section thus the proposed transaction will not result in a material difference in the kind or extent of the legal entitlements enjoyed by the beneficiaries accordingly the conclusion that the proposed division will not result in a material_change is unaffected by the fact that it is anticipated that after the division the trustee of the partitioned trusts may cause the partitioned trusts to invest in dissimilar assets therefore the division of the trust into three equal fractional interest trusts and the pro_rata allocation of each existing asset into the three trusts and the future division of the three trusts into subtrusts with a pro_rata allocation of each asset into such subtrusts will not result in the realization of any gain_or_loss under sec_1001 by the trust the subtrusts or any of the beneficiaries ruling sec_2601 imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip section b a of the tax_reform_act_of_1986 the act vol c b and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer was not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides rules that if an addition is made after date to an irrevocable_trust which is excluded from the application of chapter by reason of sec_26_2601-1 a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 b or b will not cause the trust to lose its exempt status the rules of sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes they do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter but only if- the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer sec_26_2601-1 example illustrates a situation where a_trust that is otherwise exempt from the gst tax is divided into two trusts under the facts presented the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial interests prior to the division and the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly the two partitioned trusts will not be subject_to the provisions of chapter in this case trustor’s trust was irrevocable on date it is represented that no additions to trust have been made since date based on the facts presented and the representations made the division of trust into three equal fractional interest trusts one for the benefit of each of e f and g and their respective minor children and upon the death of each of e f and g the further division of the deceased child’s trust into subtrusts will not result in a shift of any beneficial_interest in trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the division further the proposed division will not extend the time for vesting of any beneficial_interest in the new trusts beyond the period provided for under the original trust we conclude that the proposed transaction will not constitute an addition to trust or a modification of trust or of any of the three partitioned trusts that would cause trust or any partitioned trusts to lose its exempt status under b a of the tax_reform_act_of_1986 provided that there are no additions to trust or to the partitioned trusts after date ruling sec_2501 provides the general_rule for taxable transfers that a tax computed as provided in sec_2502 is hereby imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to the limitations contained in the gift_tax chapter the gift_tax imposed by sec_2501 will apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift will be considered the amount_of_the_gift sec_2512 states that where property is transferred for less than adequate_and_full_consideration in money or money’s worth the amount by which the value of the property exceeds the value of the consideration received shall be deemed a gift the division of the trust assets between the three equal fractional interest trusts and the further division of the trusts as proposed will not result in any change in the beneficial interests of any of the trust beneficiaries accordingly based on the facts submitted and representations made the division of trust into three equal factional interest trusts and their further division into subtrusts will not cause any beneficiary of trust or any of the any of the proposed trusts that will be established upon the death of a child of sister to have made a taxable gift_for federal gift_tax purposes under sec_2501 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative a copy of this letter should be attached to any gift estate or gst tax returns that you may file relating to this matter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any part of the material submitted in support of the request for rulings it is subject_to verification and examination except has specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent lorraine e gardner assistant to branch chief branch office of associate chief_counsel passthrough and special industries enclosure copy of letter for sec_6110 purposes cc
